Case 5:18-cv-00066-MFU-JCH Document 685-2 Filed 06/23/21 Page 1 of 17 Pageid#:
                                  18064




                                                                       Exhibit 2
Case 5:18-cv-00066-MFU-JCH Document 685-2 Filed 06/23/21 Page 2 of 17 Pageid#:
                                  18065




                                                                       Exhibit 2
Case 5:18-cv-00066-MFU-JCH Document 685-2 Filed 06/23/21 Page 3 of 17 Pageid#:
                                  18066




                                                                       Exhibit 2
Case 5:18-cv-00066-MFU-JCH Document 685-2 Filed 06/23/21 Page 4 of 17 Pageid#:
                                  18067




                                                                       Exhibit 2
Case 5:18-cv-00066-MFU-JCH Document 685-2 Filed 06/23/21 Page 5 of 17 Pageid#:
                                  18068




                                                                       Exhibit 2
Case 5:18-cv-00066-MFU-JCH Document 685-2 Filed 06/23/21 Page 6 of 17 Pageid#:
                                  18069




                                                                       Exhibit 2
Case 5:18-cv-00066-MFU-JCH Document 685-2 Filed 06/23/21 Page 7 of 17 Pageid#:
                                  18070




                                                                       Exhibit 2
Case 5:18-cv-00066-MFU-JCH Document 685-2 Filed 06/23/21 Page 8 of 17 Pageid#:
                                  18071




                                                                       Exhibit 2
Case 5:18-cv-00066-MFU-JCH Document 685-2 Filed 06/23/21 Page 9 of 17 Pageid#:
                                  18072




                                                                       Exhibit 2
Case 5:18-cv-00066-MFU-JCH Document 685-2 Filed 06/23/21 Page 10 of 17 Pageid#:
                                   18073




                                                                        Exhibit 2
Case 5:18-cv-00066-MFU-JCH Document 685-2 Filed 06/23/21 Page 11 of 17 Pageid#:
                                   18074




                                                                        Exhibit 2
Case 5:18-cv-00066-MFU-JCH Document 685-2 Filed 06/23/21 Page 12 of 17 Pageid#:
                                   18075




                                                                        Exhibit 2
Case 5:18-cv-00066-MFU-JCH Document 685-2 Filed 06/23/21 Page 13 of 17 Pageid#:
                                   18076




                                                                        Exhibit 2
Case 5:18-cv-00066-MFU-JCH Document 685-2 Filed 06/23/21 Page 14 of 17 Pageid#:
                                   18077




                                                                        Exhibit 2
Case 5:18-cv-00066-MFU-JCH Document 685-2 Filed 06/23/21 Page 15 of 17 Pageid#:
                                   18078




                                                                        Exhibit 2
Case 5:18-cv-00066-MFU-JCH Document 685-2 Filed 06/23/21 Page 16 of 17 Pageid#:
                                   18079




                                                                        Exhibit 2
Case 5:18-cv-00066-MFU-JCH Document 685-2 Filed 06/23/21 Page 17 of 17 Pageid#:
                                   18080




                                                                        Exhibit 2
